Exhibit 10.64
EXECUTIVE MANAGEMENT INCENTIVE AWARD PROGRAM
As Adopted by the Compensation and Human Resources Committee of the Board of
Directors
on December 3, 2009 and as effective on January 1, 2010
Introduction
     Executive Management Incentive Awards (“EMIAs”), made pursuant to Article 9
of the King Pharmaceuticals, Inc. (the “Company”) Incentive Plan (the “Plan”),
will be based upon one or more objectives (“Objectives”). In determining the
potential EMIA payout for any participant in the program (“Participant”), the
Objectives shall be evaluated and applied either by the Compensation and Human
Resources Committee of the Board of Directors (the “Committee”) or by the Chief
Executive Officer, as further detailed below. All capitalized terms not
otherwise defined shall have the meanings assigned to them in the Plan.
     This program shall become effective on January 1, 2010 and shall remain
continuously effective thereafter except as amended, suspended or discontinued
by the Committee, as described herein.
Administration
     The Committee shall have complete discretionary authority over the
administration of the EMIAs as set forth in this program including, without
limitation, the authority to adjudicate claims related to EMIAs, interpret the
terms of EMIAs, and to resolve disputes and factual questions related to EMIAs.
Determinations of the Committee shall be binding on the Company and the
Participants.
Eligibility to Participate
     Except as otherwise determined by the Committee, executives having the
title of Vice President or more senior titles as of January 1 of each year shall
be eligible to participate in the EMIA program for that year (the “Program
Year”). The officers listed on Attachment I here to shall be designated the “Top
Executives” for purposes of the Plan.
     The Committee and/or the Chief Executive Officer, as further detailed below
in the section entitled “Approval of Objectives”, may establish an EMIA for an
executive who is hired or promoted to fill an EMIA-eligible position after
January 1; provided, however, that

  1.   unless the Committee shall determine otherwise, an EMIA may be
established for a Top Executive after 90 days have elapsed since January 1 only
if 75.1% or more of the performance time period is remaining at the time the
EMIA is established, in accordance with Treas. Reg. § 1.162-27(e);     2.   any
executive hired after September 30 of a given year is ineligible for an EMIA
during that Program Year; and     3.   any employee of the Company promoted into
an EMIA-eligible position who becomes an Participant (but who is not a Top
Executive) shall participate prorata in the EMIA program and in any other cash
incentive plan in which the employee participated immediately prior to becoming
an Participant.

 



--------------------------------------------------------------------------------



 



Objectives
     The EMIA for each Participant shall be based entirely upon one or more
Objectives appearing in Attachment II hereto. Each Objective shall be based upon
prospective goals, the accomplishment of which is substantially uncertain at the
time of the establishment of the EMIA. Unless the Committee shall determine
otherwise, EMIAs for Top Executives shall be established during the first 25% of
the applicable performance period.
     The Committee shall establish and approve each Objective and any amendments
thereto.
Weighting of Objectives
     The relative weighting of one or more Objectives for each Participant or
group of Participants shall be determined by the Compensation and Human
Resources Committee during the first 25% of the applicable performance period.
This document shall automatically be amended by such adoption, and the adopted
amendment shall be attached hereto as Attachment III, replacing any Attachment
III previously adopted by the Committee.
Determination of Award Amounts
     Each Participant is eligible for a cash award (“EMIA Payout”) which is a
percentage of his or her base salary earned during the Program Year. An EMIA
Payout is calculated as follows:

     EMIA Payout ($) =   Base salary earned during Program Year ($)
x Weighted Objective Achievement Percentage (%)

          The sections below provide further detail regarding the elements of
this calculation.
     Weighted Objective Achievement Percentage
          A Participant’s Objective Achievement Percentage is determined, for
each Objective to which he or she is subject, using the table on Attachment IV
hereto, according to the degree of achievement (none, threshold, target or
stretch, or a prorata percentage between levels using straight-line
interpolation between adjacent achievement levels).
          In the case of a Participant having only one Objective, the Weighted
Objective Achievement Percentage is equal to the Objective Achievement
Percentage for the sole Objective.
          In the case of a Participant having more than one Objective, the
Weighted Objective Achievement Percentage is determined by calculating the
average of the Achievement Percentages of the Participant’s Objectives, with
each Achievement Percentage weighted according to its proportional
representation among the Participant’s overall mix of Objectives.
          Attachment IV may be amended by the Committee from time to time and
this document shall thereby be automatically amended.

2



--------------------------------------------------------------------------------



 



Eligibility for EMIA Payout
     Any EMIA Payout shall be contingent upon the Committee’s determination that
the applicable Objectives have been met, and at what achievement level these
Objectives have been met. Also:

  1.   In the case of any Top Executive, EMIA Payouts shall be contingent upon
the Committee’s approval of the Top Executive’s Weighted Objective Achievement
Percentage.     2.   In the case of each other Participant, EMIA Payouts shall
be contingent upon the determination of the Chief Executive Officer, or his
designee, of the Participant’s Weighted Objective Achievement Percentage.

     Other than as provided in the following five paragraphs, a Participant must
be employed by the Company on December 31 of the Program Year or the Participant
will forfeit any EMIA Payout which he or she may have otherwise been qualified,
or may have become qualified, to receive for that Program Year.

  1.   Death. In the event that a Participant has died as of the date of his or
her EMIA Payout, if any, it shall be paid to his or her estate. In the event of
a Participant’s death before December 31 of the Program Year, a prorata portion
of the Participant’s target payout percentage, as indicated on Attachment IV,
reflecting the Participant’s time in service during the performance year, shall
be paid to his or her estate as soon as reasonably practicable.     2.  
Termination Due to Incapacity. In the event that a Participant has been
terminated due to incapacity (as evidenced by the judgment or decree of a court
of competent jurisdiction) as of the date of his or her EMIA Payout, if any, it
shall be paid to his or her legal guardian or appointed representative. In the
event of a Participant’s termination due to incapacity before December 31 of the
Program Year, a prorata portion of the Participant’s target payout percentage,
as indicated on Attachment IV, reflecting the Participant’s time in service
during the performance year, shall be paid to his or her legal guardian or
appointed representative as soon as reasonably practicable.     3.   Termination
Due to Disability. In the event of a Participant’s termination due to Disability
before December 31 of the Program Year, a prorata portion of the Participant’s
target payout percentage, as indicated on Attachment IV, reflecting the
Participant’s time in service during the performance year, shall be paid to the
Participant as soon as reasonably practicable following termination.     4.  
Approved Retirement. In the event of a Participant’s Approved Retirement before
December 31 of the Program Year:

  a.   if the Participant is not a Top Executive, a prorata portion of the
Participant’s target payout percentage, as indicated on Attachment IV,
reflecting the Participant’s time in service during the performance year, shall
be paid to the Participant as soon as reasonably practicable following
retirement.     b.   if the Participant is a Top Executive, a prorata portion of
the Participant’s payout percentage, as indicated on Attachment IV, reflecting
the Participant’s time in

3



--------------------------------------------------------------------------------



 



      service during the performance year and the results of the Objectives
applicable to the Participant for the Program Year at the completion of the
performance period, shall be paid to the Participant as soon as reasonably
practicable following completion of the Program Year during which retirement
occurs.

  5.   Qualifying Separation. In the event of a Participant’s Qualifying
Separation (as such term is defined in the King Pharmaceuticals, Inc. Severance
Pay Plan then applicable to the Participant (the “Severance Plan”)) for any
reason, other than Cause (as such term is defined in the Severance Plan), before
December 31 of the Program Year:

  a.   if the Participant is not a Top Executive, a prorata portion of the
Participant’s target payout percentage as indicated on Attachment IV, reflecting
the Participant’s time in service during the performance year, shall be paid to
the Participant as soon as reasonably practicable after the Qualifying
Separation occurs.     b.   if the Participant is a Top Executive, a prorata
portion of the Participant’s payout percentage as indicated on Attachment IV,
reflecting the Participant’s time in service during the performance year and the
final results of the Objectives applicable to the Participant at the completion
of the performance period, shall be paid to the Participant as soon as
reasonably practicable following completion of the Program Year during which the
Qualifying Separation occurs.

Timing of EMIA Payout
     Except as otherwise provided herein, the payment of all EMIA Payouts for a
Program Year, if any, will be made between January 1 and March 15 of the year
following the Program Year.
Tax Matters
     All EMIA payments are subject to applicable state, federal, local and other
tax withholding requirements.
     To the maximum extent possible, all EMIA Payouts to Top Executives are
intended to be “qualified performance-based compensation” in accordance with
Treas. Reg. § 1.162-27(e) and shall be interpreted and administered as such
unless the Committee determines that it is in the best interests of the Company
not to adhere to the requirements of 162(m) of the Internal Revenue Code of
1986, as amended (the “Code”), and Treas. Reg. § 1.162-27.
Other Matters
     The Committee, in its discretion, may reduce or eliminate any EMIA Payout
in the event it determines it is in the best interests of the Company to do so
for reasons including, without limitation, financial distress of the Company,
administrative difficulties or that the EMIA Payout is nondeductible by the
Company under the Internal Revenue Code; provided, however, that no such
modification may be made following a Change of Control without the prior consent
of the Board of Directors as constituted immediately preceding the Change in
Control. The reduction of one or more EMIA Payouts shall not increase the EMIA
Payout of any other Participant.

4



--------------------------------------------------------------------------------



 



     The Committee may, at any time, amend, suspend or terminate this EMIA
program, and the Board of Directors of the Company, in its discretion, may at
any time withdraw the Committee’s authority over this EMIA program; provided,
however, that following a Change of Control no such amendment, suspension,
termination or withdrawal of authority applicable to or affecting the then
current Program Year or any EMIA Payout which is or may become payable in
connection with the then current Program Year may occur without the prior
consent of the Board of Directors as constituted immediately preceding the
Change in Control.
     The grant of an EMIA shall in no way be construed or interpreted to
establish or guarantee a term of employment and does not change the “at-will” or
other status of any person employed by the Company.
     The terms and conditions of this EMIA program are, in their entirety, set
forth in this document and the EMIA documents pertaining to a specific
Participant. Once established, the Objectives may only be altered by valid
written notice to that effect from the Committee. Any oral representation or
writing not authorized and approved by the Committee shall be void and of no
effect, and shall not be binding on the Company or the Committee.

5



--------------------------------------------------------------------------------



 



Attachment I
Top Executives

     
Adopted:
  12/3/2009 
Effective:
  1/1/2010 

President and Chief Executive Officer
Chief Financial Officer
Chief Commercial Officer
President, Alpharma Animal Health
Chief Legal Officer
Corporate Compliance Officer
Chief Science Officer

6



--------------------------------------------------------------------------------



 



Attachment II
Objectives
Adopted:
Effective:

7



--------------------------------------------------------------------------------



 



Attachment III
Objectives Weighting Table
Adopted:
Effective:

8



--------------------------------------------------------------------------------



 



Attachment IV
Achievement Percentage Table

     
Adopted:
  12/3/2009 
Effective:
  1/1/2010 

                              ACHIEVEMENT PERCENTAGE                POSITION  
THRESHOLD   TARGET   STRETCH
President & Chief Executive Officer
    50 %     100 %     200 %
Chief Financial Officer
    35 %     70 %     140 %
Chief Commercial Officer
    30 %     60 %     120 %
President, Animal Health
    30 %     60 %     120 %
Chief Science Officer
    30 %     60 %     120 %
Chief Legal Officer
    30 %     60 %     120 %
EVP Level 1
    25 %     50 %     100 %

9